                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Thor Zurbriggen, et al.
                                           Plaintiff,
v.                                                         Case No.: 1:17−cv−05648
                                                           Honorable John J. Tharp Jr.
American Airlines Group Inc., et al.
                                           Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 13, 2018:


        MINUTE entry before the Honorable John J. Tharp, Jr: Motion hearing held.
Plaintiffs' unopposed motion for leave to file appendices to plaintiffs' second amended
class action complaint [122] is granted. The stipulation at ECF 122−1 is entered as an
order of the Court, but is modified, however, to require that for any Appendices filed on or
before January 22, 2019 (rather than January 11, 2019, as originally stated in paragraph 7
of the stipulation), Defendants shall have until February 22, 2019 to respond. Defendant
American Airlines, Inc.'s reply to its motion to quash [117] is due by 12/20/18. Defendant
American Airlines, Inc.'s motion requesting in camera review [120] is taken under
advisement along with the motion to quash. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
